[Cite as Calicoat v. Calicoat, 2019-Ohio-2833.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 POLLY A. CALICOAT                                     :
                                                       :
          Plaintiff-Appellee                           :   Appellate Case No. 28231
                                                       :
 v.                                                    :   Trial Court Case No. 1997-LS-57
                                                       :
 KEITH B. CALICOAT                                     :   (Appeal from Common Pleas Court -
                                                       :   Juvenile Division)
          Defendant-Appellant                          :
                                                       :

                                                  ...........

                                                  OPINION

                              Rendered on the 12th day of July, 2019.

                                                  ...........

POLLY A. CALICOAT, 20681 Elkhart Street, Harper Woods, Michigan 48225
     Plaintiff-Appellee, Pro Se

KEITH B. CALICOAT, 266 Skyview Drive, Vandalia, Ohio 45377
     Defendant-Appellant, Pro Se

                                              .............

HALL, J.
                                                                                        -2-




       {¶ 1} Defendant-appellant Keith Calicoat appeals from a November 14, 2018

judgment of the Montgomery County Court of Common Pleas, Domestic Relations

Division, which found him in contempt for failure to pay a child support arrearage balance

of $381.61. After reviewing the record, we conclude that Mr. Calicoat's arguments lack

merit, and we affirm the judgment of the trial court.

       {¶ 2} Mr. Calicoat has failed to assert an assignment of error in his appellate

brief.1 After reviewing his brief, we understand his argument to hinge upon his belief that

the trial court erred by issuing the November 14, 2018 judgment finding him in contempt.

Thus, we assign the following as Mr. Calicoat's sole assignment of error:

       THE TRIAL COURT ABUSED ITS DISCRETION BY FINDING APPELLANT IN

       CONTEMPT BECAUSE HE HAD OVERPAID ON HIS CHILD SUPPORT

       ACCOUNT.

                                        Procedural History

       {¶ 3} This is Mr. Calicoat’s third appeal dealing with an arrearage in his child

support. We will not repeat the long history we detailed in his two previous appeals. The

essence of Mr. Calicoat’s current argument is that he could not be held in contempt

because he was not in arrears of his child support, that the arrearage stems from

erroneous rulings at hearings held on July 27, 2012 and April 30, 2014, and that his child

support account “has an overpayment of $681.93 which the court has not taken into

consideration.” Appellant’s Brief at unnumbered page 3. Mr. Calicoat raised the same


1
  He has also failed to comply generally with the provisions of App.R. 16 regarding the
format and content of an appellate brief.
                                                                                        -3-


argument about the inaccurate arrearage calculation, although with minimally different

numbers, in his first appeal. Calicoat v. Calicoat, 2d Dist. Montgomery No. 28014, 2018-

Ohio-4447. There, we affirmed the judgment of the trial court denying his motion to

vacate, for relief from judgment or to modify. Just recently, in our decision in his second

appeal, Calicoat v. Calicoat, 2d Dist Montgomery No. 28134, 2019-Ohio-2031, we

affirmed the trial court’s judgment overruling his subsequent Civ.R. 60(B) motion, again

challenging the same arrearage for the same reasons. He asserted then that he had made

“an over payment of child support in the amount of $681.93.” Appellant’s Brief at

unnumbered page 2.

      {¶ 4} Calicoat’s singular argument in the current appeal is that the arrearage

amount is wrong. We have twice affirmed the trial court’s rejection of Calicoat’s

challenges of the arrearage amount and will not address it again. The doctrine of res

judicata, a matter already decided, precludes a party from relitigating issues already

decided by a court, or from raising matters that the party should have brought in a prior

action. State v. Harris, 2d Dist. Montgomery No. 24739, 2012-Ohio-1853, ¶ 14. There is

no question that Calicoat has not paid the arrearage determined by the trial court. That

being the case, we see no abuse of discretion in the trial court’s finding him in contempt

for failing to pay his child support arrearage balance of $381.61 in periodic payments of

$50.00 per month.

      {¶ 5} The assignment of error is overruled.

      {¶ 6} The judgment of the trial court is affirmed.

                                     .............
                                         -4-


WELBAUM, P.J. and DONOVAN, J., concur.


Copies sent to:

Polly A. Calicoat
Keith B. Calicoat
Hon. Timothy D. Wood